UNPUBLISHED

                        UNITED STATES COURT OF APPEALS
                            FOR THE FOURTH CIRCUIT


                                          No. 18-2252


In re: JEFFREY A. PLEASANT, a/k/a Jeffrey A. Pleasants,

                     Petitioner.



            On Petition for Writ of Mandamus. (3:00-cr-00071-REP-RCY-1)


Submitted: February 5, 2019                                       Decided: February 8, 2019


Before GREGORY, Chief Judge, and WILKINSON and KING, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Jeffrey A. Pleasant, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Jeffrey A. Pleasant petitions for a writ of mandamus, alleging the district court has

unduly delayed acting on his 28 U.S.C. § 2255 (2012) motion. He seeks an order from

this court directing the district court to act. Our review of the district court’s docket

reveals that the district court entered its final order denying Pleasant’s § 2255 motion on

January 2, 2019. Accordingly, because the district court has recently decided Pleasant’s

case, we deny the mandamus petition as moot. We grant leave to proceed in forma

pauperis. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                      PETITION DENIED




                                             2